DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Election/Restrictions
Claims 1-12 and 14-21 are allowable. Claims 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, as set forth in the Office action mailed on 11 December 2020, is hereby withdrawn and Claims 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jared Cohn on 01 March 2021.

In Claims 1, 14, and 20, the last line of each claim, please replace the phrase “transmitting the slices over a network based on the destination addresses.” with - - transmitting the slices simultaneously over a network based on the destination addresses. - - .

Allowable Subject Matter
Claims 1-12 and 14-21 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that based on the Applicant’s Specification, the claimed rendering, encoding compressing, converting, and encrypting of video are crucial steps that are all performed on the video before the steps of generating replicas, assigning destination addresses, slicing the replicas, and transmitting the slices simultaneously over a network based on the destination addresses (see the Specification as original filed, in Figs. 2-6, and at least paragraphs [0007]-[0008], [0022], [0024]-[0025], [0027]-[0030], [0034], [0038], and [0046]-[0047]).
In light of this, the prior art of record (Tongdee, US 2006/0177114 A1; Chao, US 2010/0149304 A1; Wilshinsky, US 2018/0218073 A1; Marshall, US 2017/0070760 A1) fails to anticipate or fairly suggest the features of: an application for exporting video, comprising rendering, encoding compressing, converting, and encrypting a video, generating replicas of the video with assigned destination addresses, slicing each of the replicas to create slices including the destination addresses, and transmitting the slices simultaneously over a network based on the destination addresses, along with all other limitations specified in independent Claims 1, 14, and 19-20 (renumbered as 1, 13, and 18-19).
Dependent Claims 2-12, 15-18, and 21 (renumbered as 2-12, 14-17, and 20) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482